Citation Nr: 1444303	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, claimed as a residual of exposure to herbicides.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for arthritis, bilateral hips.

4.  Entitlement to service connection for arthritis, bilateral hands.

5.  Entitlement to service connection for arthritis, bilateral feet.

6.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1969.  He then served in the Naval Reserve until December 1991, and in the Kansas Army National Guard from December 1991 to March 2005, with various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in April 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Travel Board hearing in April 2013 before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

Following the Veteran's April 2013 Travel Board hearing, the Board held the record open for an additional 90 days so that the Veteran could submit additional evidence.  However, the Veteran did not submit any additional evidence during this time.

The Virtual VA paperless claims processing system contains the transcript from the Veteran's April 2013 Travel Board hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not contain any documents at this time.  


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran served in the inland waterways of Vietnam, or that he otherwise served in or visited the Republic of Vietnam during the Vietnam Era, or that he was otherwise exposed to herbicides in service.

2.  The preponderance of the competent medical and other evidence of record shows that the Veteran's prostate cancer did not have its clinical onset during service, nor did a malignant tumor manifest within one year after discharge from service (or, indeed, until many years thereafter), and there is no such evidence linking it to service, to include herbicide exposure.  

3.  The Veteran's low back disability did not develop as a result of, and it was not aggravated due to, an established event, injury, or disease during active duty or ACDUTRA service, nor was it a result of an injury during INACDUTRA service.

4.  The Veteran's arthritis of the bilateral hips, hands, and feet did not develop as a result of, and was not aggravated due to, an established event, injury, or disease during active duty or ACDUTRA service, nor was it a result of an injury during INACDUTRA service; and arthritis did not manifest itself to a compensable degree within one year following the Veteran's active duty service.

5.  Chronic sinusitis did not develop as a result of, and it was not aggravated due to, an established event, injury, or disease during active duty or ACDUTRA service, nor was it a result of an injury during INACDUTRA service.




CONCLUSIONS OF LAW

1.  Prostate cancer was not incurred in or aggravated by service, and it may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  A low back disability was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2013).

3.  Arthritis of the bilateral hips was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2013).

4.  Arthritis of the bilateral hands was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2013).

5.  Arthritis of the bilateral feet was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309 (2013).

6.  Chronic sinusitis was not incurred in or aggravated by active, ACDUTRA or INACDUTRA service.  38 U.S.C.A. §§ 101(24), 1110, 1131; 38 C.F.R. §§ 3.1, 3.6, 3.303.








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in June 2008 and August 2011.  These letters notified the Veteran of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.  


      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  In July 2011, a VA examination for the spine was obtained, whereby the examiner reviewed the Veteran's claims file, examined the Veteran, and provided an opinion.  The opinion provided was thorough and fully adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Under the VCAA, VA is obliged to provide an examination when the record contains (1) competent evidence of a current disability (or persistent or recurrent symptoms of a disability), and (2) evidence establishing that an event, injury, or disease occurred in service, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service, but (4) there is insufficient competent medical evidence on file to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  However, in the instant case, the Board finds that other than the Veteran's naked allegations, the record does not indicate that his prostate cancer, arthritis of the bilateral hips, hands, and feet, or sinusitis may be associated with service as there is no evidence of disease or injury in service, recurrent symptoms or continuity of symptomatology since service or other possible association with service.  With respect to residuals of prostate cancer, as will be discussed below, the Board finds that there is no credible evidence of record showing that the Veteran was exposed to herbicides in service.  For these reasons, a VA medical opinion is not necessary to decide the claims for service connection for these issues.  Id. at 81; 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C).  

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, during the Board hearing the undersigned effectively outlined the issues on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  To the extent this was not done, the Veteran and his representative at the hearing demonstrated sufficient actual knowledge of what was required.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As discussed above, following the Veteran's April 2013 Travel Board hearing, the Board held the record open for an additional 90 days so that the Veteran could submit additional evidence.  However, the Veteran did not submit any additional evidence during this time.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

II.  Service Connection 

A veteran is entitled to VA disability compensation if there is disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service, a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time is required, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Additionally, certain chronic diseases, including malignant tumors and arthritis, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The presumption is not, however, applicable to periods of ACDUTRA or INACDUTRA.

The Veteran contends that he incurred the disabilities on appeal as a result of in-service incidents during his active duty service, his ACDUTRA, or his INACDUTRA.  Service connection may be granted for disability resulting from disease or injury incurred during ACDUTRA or injuries incurred during INACDUTRA. See 38 U.S.C.A. §§ 101(24), 106 (West 2002); 38 C.F.R. § 3.6 (2013).  Service connection is not legally merited when the disability results from a disease process during INACDUTRA. See, e.g., Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Reserve and National Guard service generally means ACDUTRA and INACDUTRA. ACDUTRA is full time duty for training purposes performed by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2013).  Basically, this refers to the two weeks of annual training, sometimes referred to as "summer camp," that each Reservist or National Guardsman must perform each year.  It can also refer to the Reservist's or Guardsman's initial period of training. INACDUTRA includes duty, other than full-time duty, performed for training purposes by Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505; 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2013).  Basically, this refers to the twelve four-hour weekend drills that each Reservist or National Guardsman must perform each year.  These drills are deemed to be part-time training.

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Veteran became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA. Smith v. Shinseki, 24 Vet. App. 40 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Veteran would not qualify as a "veteran" by virtue of the ACDUTRA alone.  Id.  

III.  Residuals of Prostate Cancer

The laws and regulations pertaining to Agent Orange exposure provide for a presumption of service connection due to exposure to herbicide agents for veterans who have a disease listed in 38 C.F.R. § 3.309(e), and who served on active duty in the Republic of Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a).  A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309(e) will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a)(6)(iii).  Prostate cancer, is one such disease.

VA has validly interpreted the "service in the Republic of Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam Era.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

The Veteran contends that he served on the U.S.S. YORKTOWN and the U.S.S. BENNINGTON in the official waters offshore Vietnam.  He further contends that in 1968, he flew in a land-based helicopter with the chaplain to visit another ship.  The Veteran asserts that he is convinced that this helicopter was full of Agent Orange herbicides.  The Veteran has stated that this exposure to herbicides caused his prostate cancer. 

It is undisputed that the Veteran has current residuals of prostate cancer, as evidenced by private and VA treatment records.

While the evidence of record shows that the Veteran has residuals of prostate cancer, which is one of the specific diseases listed in 38 C.F.R. § 3.309(e), the Board finds that the Veteran did not serve in Vietnam under the above interpretation of the statute and regulation.

Service personnel records establish that the Veteran served aboard the U.S.S. YORKTOWN and the U.S.S. BENNINGTON, which were in the official waters of the Republic of Vietnam.  There is no evidence contained therein that shows that the Veteran ever disembarked and set foot on land in Vietnam.  Specifically, a report from the National Personnel Records Center (NPRC) dated in June 2008 indicates that the U.S.S. YORKTOWN and U.S.S. BENNINGTON were in the official waters of the Republic of Vietnam from March 13, 1968 to April 8, 1968, from May 5, 1968 to May 27, 1968, from June 4, 1968 to June 15, 1968, from June 25, 1968 to July 18, 1968, from August 23, 1968 to September 2, 1968, on September 4, 1968, from September 6, 1968 to September 19, 1968, and from October 7, 1968 to October 20, 1968.  However, neither ship was presumptive for herbicide exposure and there is no conclusive evidence of the Veteran's physically being in-country as defined in M21-1MR IV.ii.H.28.a.  Moreover, in a report of general information dated in January 2011, the Veteran denied setting foot on Vietnam soil or serving in the inner waterways (brown waters) of Vietnam at any time.  Therefore, in February 2011, the RO issued a formal finding on a lack of information required to verify Agent Orange exposure in Vietnam. 

The Veteran essentially contends he was exposed to Agent Orange in 1968, when he flew in a land-based helicopter with the chaplain to visit another ship.  The Veteran asserts that he is "convinced" that this helicopter was full of Agent Orange herbicides.   Although the Board has considered the Veteran's statement that he was exposed to herbicides during a 1968 helicopter flight with the chaplain, the Board finds that such an assertion is so speculative in nature as to not constitute credible evidence of herbicide exposure in service.

The preponderance of competent and credible evidence weighs against finding that the U.S.S. YORKTOWN or the U.S.S. BENNINGTON operated on the inland waterways of Vietnam at any time during the Veteran's service on that ship, that the Veteran otherwise served in or visited the Republic of Vietnam, or that he was otherwise exposed to herbicides in service.  Therefore, as actual exposure has not been shown by service department records, and there is no credible evidence otherwise establishing exposure to herbicides, the Board finds that exposure to herbicides is not conceded, and service connection cannot be granted on a presumptive basis for disability as a result of herbicide exposure.

Although the Veteran has not been shown to warrant a regulatory presumption of service connection of his diabetes mellitus as a result of in-service herbicide exposure, it must still be determined whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation).

Although it is undisputed that the Veteran has current residuals of prostate cancer, an in-service incurrence of a disease is not established by the evidence of record.  The Veteran's service treatment records are absent complaints of or treatment for prostate cancer or any genitourinary disability.  The earliest record of complaint of or treatment for a genitourinary disability, to include prostate cancer, is dated in 2003.  In January 2003, it was noted that the Veteran had an enlarged prostate, and the impression was prostate hypertrophy.  In November 2007, the Veteran underwent a radical prostatectomy for adenocarcinoma of the prostate. 

As to the occurrence of an in-service injury, the Board has found there is no credible evidence of record that the Veteran was exposed to herbicides during service.  

As no in-service incurrence or aggravation of a disease or injury has been shown, service connection cannot be established on a direct basis.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

While the Board acknowledges that the Veteran has residuals of prostate cancer, the more probative evidence shows that his current disability is not related to his active duty service or any period of ACDUTRA, to include herbicide exposure.  The Veteran had normal findings for the anus/rectum, to include the prostate, at separation from active duty service, and there is no showing of prostate cancer within one year of separation.  Rather, the first report of prostate cancer/problems is not shown in the record until decades after separation from active duty service.  Therefore, the evidence demonstrates a remote, post-service onset of this disability.

The Board further notes that although the Veteran's prostate was enlarged in January 2003 during the Veteran's reserves service, there was no showing of prostate cancer/problems at any time while the Veteran was serving on ACDUTRA.  As prostate cancer is a disease, service connection cannot be granted if this disorder began during a period of INACDUTRA.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for residuals of prostate cancer.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

IV.  Low Back Disability

The Veteran contends that his current low back disability was incurred or aggravated during a period of ACUDTRA/INACDUTRA.  Specifically, he claims that he injured his lower back in the line of duty while in the Kansas Army National Guard in June 2002.  In particular, he contends that he tripped over a wire and hurt his back.  He contends that since this incident, he has had lower back pain.  

The Veteran does not allege, and his service treatment records do not support, that he suffered from a low back disability during his period of active duty service.  Specifically, the Veteran's active duty service treatment records did not show treatment for a back injury.  In the Veteran's October 1969 separation examination, the Veteran's spine was evaluated as normal.  Furthermore, the medical evidence does not demonstrate he suffered from compensably disabling lumbar arthritis within one year of separation of active service.

The Veteran's Kansas Army National Guard reserve records revealed that the Veteran injured his back in the line of duty in June 2002.  The reserve records also showed that the Veteran re-injured his back doing sit-ups in July 2002.  These injuries were considered to have been incurred in the line of duty during the Veteran's service in the Army Reserves.  The Veteran was placed on a temporary physical profile from July 2002 to August 2002 due to his low back pain.  In November 2002, the Veteran indicated that he no longer needed to be on profile because time had healed his back problems.  In January 2003, a history of chronic low back pain was noted.  In a report of medical history dated in January 2003, the Veteran reported recurrent back pain.  The Veteran noted that he tripped and fell at Fort McCoy.  He explained that he had back pain if he lifted weight over 50 pounds.  In an initial medical review dated in January 2003, the Veteran reported a bad back at L1-L4.  He was found unfit for Army National guard duty pending a physical examination.  

Post-service treatment records showed treatment for a lumbar strain and chronic low back pain following a motor vehicle accident in December 2003.  Post-service treatment records also showed that the Veteran injured his back at work in 2005, and the Nebraska Worker's Compensation was involved.  Service personnel records revealed that the Veteran was not performing ACDUTRA or INACDUTRA service at the time of these injuries.

Specifically, in a December 2003 initial medical review, the Veteran reported a back injury at L1-L5.  In January 2004, the Veteran was placed on a strict lifting restriction.  In February 2004, it was noted that the Veteran's back pain was significantly better.  The assessment was lumbar strain status post motor vehicle accident two months prior.  In May 2004, the Veteran complained of low back pain.  He noted that it had been a chronic problem for him, and bothered him "off and on."  He reported that two years ago at "summer camp," he twisted it walking on something on the ground, and it had bothered him since that time.  The examiner diagnosed chronic low back pain; he indicated that he did not expect this condition to last in excess of 12 months.   X-ray imaging in May 2004 revealed limbus vertebra involving the L5 vertebral body and mild degenerative changes in the lower thoracic and lumbar spine.  In June 2004, the Veteran was treated for low back pain after lifting distilled water cases.  He reported that he felt something pop in his lower back, which was followed by back pain.  He noted that he has had chronic back problems.  The assessment was low back pain with lumbar disc disease.  In July 2004, the Veteran was put on a physical profile for low back pain.
In August 2004, the Veteran presented for follow up of back pain.  It was noted that he had been seen on several occasions for this, including in service.  He reported that he was in a car accident in December 2003.  He explained that he had pain before that, but the car accident seemed to flare things up.  He also reported a little bit of pain radiating down his right leg.  The assessment was low back pain with probable lumbar disc disease.  

In November 2005, the Veteran had a twisting injury to the back at work while lifting 10 to 15 pounds.  He described back pain radiating down to the lower extremities.  The assessment was a strain of the lumbosacral spine and a strain of the SI joint with sciatica symptoms.  X-ray imaging in November 2005 revealed early disc space narrowing/degeneration at L4-5 and possible spondylolysis at L3 on the right.  In December 2005, the Veteran complained of low back pain since the injury in November.  The assessment was lumbosacral strain.

In February 2006, the Veteran complained of back and right leg pain.  He reported a lengthy history of intermittent backache, but indicated that over the past few months, it had been re-aggravated and uncomfortable.  He stated that his back problems were work-related.  The impression was chronic low back pain and right-sided sciatica.  A magnetic resonance imaging (MRI) of the lumbar spine showed moderate right paracentral dic protrusion at L5-S1 and a mild broad-based central disc protrusion at L4-5.  In March 2006, the Veteran complained of low back pain and the assessment was lumbar disc disease.  In May 2006, the Veteran reported that he injured his back a "couple of years ago" while working for Capital Electric in Omaha.  He noted that his back still bothered him a fair amount at work.  The assessment was chronic back pain.  In a subsequent May 2006 treatment record, the Veteran presented for follow up of his lumbar disc disease with radiculopathy.  It was noted that he would likely need surgery down the road.  In another May 2006 treatment record, the Veteran reported that he was doing some "heavy lifting" in 2003 and has had elements of back pain and right leg pain since.

In May 2007, the Veteran presented for follow up of his chronic back pain with radicular pain down the legs.  The assessment was chronic back pain with lumbar disc disease.  In June 2007, the Veteran complained of back pain.  In June 2007, an MRI of the lumbar spine revealed mild degenerative changes throughout most of the lumbar spine and facet joints.  It also revealed moderate to severe central canal stenosis at the L4-L5 and L5-S1 levels.  The assessment was multi-level lumbar spondylosis with a right paracentral dic herniation and right sciatica.  In August 2007, the Veteran was diagnosed with degenerative joint disease of the lumbar spine and spinal stenosis.  In October 2007, the Veteran complained of chronic low back pain.  The impression was degenerative joint disease with sacral lumbar disc disease.

Various VA treatment records showed ongoing treatment for low back pain.

In a VA examination dated in July 2011, the Veteran reported the onset of his back pain in the summer of 2003.  He noted an incident while serving in the Kansas Army National Guard in which he tripped and hurt his back.  He indicated that one month later, he had problems with sit-ups.  He reported leg problems beginning in 2005.  The examiner diagnosed chronic lumbosacral strain, right leg radiculopathy, and lumbar degenerative joint disease.  

The examiner noted that the Veteran was treated for low back pain in July 2002 after doing sit-ups.  He noted that examination revealed bilateral lower back spasm and tenderness.  He noted that the Veteran was placed on modified duty until August 1, 2002.  The examiner did not find any evidence in the Veteran's service treatment records of leg problems.  He noted that private medical records dated in December 2005 revealed that the Veteran twisted his back while holding a conduit pipe weighing approximately 10 to 15 pounds.  The Veteran reported hurting his back "immediately."  He also reported "tingling down his right leg."  The Veteran was diagnosed with a lumbosacral strain and treated with Naprosyn.  An MRI of the lumbar spine was deferred at that time.  Subsequently, the Veteran's "work-related" back injury did not improve.  An MRI dated in February 2006 revealed moderate right paracentral disc protrustion.  The examiner noted that private treatment records also revealed that the Veteran was involved in a motor vehicle accident in December 2003 and was treated for low back pain.

The examiner explained that the Veteran had a specific "work-related" event that occurred on November 8, 2005.  The examiner noted that prior to this, while in service, there was no significant event that showed a positive straight leg raise or other complaints of leg symptoms.  The examiner found that the back injury in July 2002 was treated and resolved in a few weeks with no further back issues.  The examiner therefore opined that the Veteran's back condition was not likely related to the injury in service.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

The Veteran has been diagnosed with a chronic lumbosacral strain and lumbar degenerative joint disease.  Accordingly, as there is a current low back disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including degenerative joint disease and arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The presumption is not, however, applicable to periods of ACDUTRA or INACDUTRA.

In this instance, however, service connection for degenerative joint disease on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of degenerative joint disease of the low back is in X-rays dated in May 2004, during the Veteran's service in the Kansas Army National Guard.  Accordingly, as the presumption is not applicable to periods of ACDUTRA or INACDUTRA, service connection for degenerative joint disease on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current low back disability was incurred in or aggravated by his active service or any subsequent period of ACDUTRA/INACDUTRA thereafter, to include his Army National Guard reserves service at the time of the June 2002 and July 2002 injuries to the back.

In reaching this conclusion, the Board acknowledges the Veteran's report of continuous low back pain since the June 2002 incident, which he is competent to report.  However, the Board finds the Veteran's reports of continuity of symptomatology to be not credible given his explicit denial of recurrent back pain subsequent to the 2002 incident.  In particular, in November 2002, the Veteran indicated that he no longer needed to be on profile because time had healed his back problems.  

The Board also acknowledges the Veteran's assertions that his current low back disability is related to an injury sustained in the line of duty while in the Kansas Army National Guard in June 2002.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

The Board has carefully considered the Veteran's lay assertions.  The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  The Board also finds that these statements are credible to the extent that they show that the Veteran injured his back in 2002 when he tripped over a wire.  However, while the Veteran is competent to report symptoms such as low back pain, the diagnoses of chronic lumbosacral strain and lumbar degenerative joint disease, require that a person be qualified through education, training, or experience to offer a medical diagnosis.  For this reason, his low back disability, diagnosed as chronic lumbosacral strain and lumbar degenerative joint disease, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  Furthermore, the determination as to the etiology of a chronic lumbosacral strain and lumbar degenerative joint disease requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  See 38 C.F.R. § 3.159.  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his low back disability.  While competent to report low back pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  That is, the Veteran's low back disability is not a simple medical condition he is competent to identify, he is not reporting a contemporaneous diagnosis, and he has not described symptoms that supported a later diagnosis by a medical professional.  The Veteran's own assertions as to etiology therefore have no probative value. 

As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current lumbar spine disability and the Veteran's active duty service, ACDUTRA, and/or INACUTRA service.  In fact, the only medical opinion addressing the etiology of the back disability weighs against the claim.  

The Board finds that the July 2011 opinion offers the strongest and most persuasive opinion and rationale regarding the etiology of the Veteran's low back disability.  This examiner reviewed the Veteran's entire claims file and medical history, and examined the Veteran.  The examiner noted that the Veteran was treated for low back pain in July 2002 after doing sit-ups.  He noted that examination revealed bilateral lower back spasm and tenderness.  He noted that the Veteran was placed on modified duty until August 1, 2002.  The examiner did not find any evidence in the Veteran's service treatment records of leg problems.  He noted that private medical records dated in December 2005 revealed that the Veteran injured his back at work and he reported "tingling down his right leg."  The examiner noted that private treatment records also revealed that the Veteran was involved in a motor vehicle accident in December 2003 and was treated for low back pain.

The examiner explained that the Veteran had a specific "work-related" event that occurred on November 8, 2005.  The examiner noted that prior to this, while in service, there was no significant event that showed a positive straight leg raise or other complaints of leg symptoms.  The examiner found that the back injury in July 2002 was treated and resolved in a few weeks with no further back issues.  The examiner therefore opined that the Veteran's back condition was not likely related to the injury during service.  The Board finds that the examiner's opinion adequately explains why the Veteran's current low back disability was most likely due to his post-service injuries, which were not during a period of ACDUTRA or INACDUTRA, rather than his in-service injury while serving in the line of duty in the Army National Guard in 2002.

The Board therefore finds that the expert opinion of the VA physician greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's low back disability.  The etiology of the Veteran's low back disability is a complex medical matter beyond the knowledge of a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (2007).  Therefore, whether the Veteran's low back disability was caused by service requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  In this regard, the VA examiner has greater skill.  This opinion is highly probative as it reflects the VA examiner's specialized knowledge, training, and experience as to the etiology of the Veteran's low back disability, as well as consideration of all relevant lay and medical evidence of record.  

In sum, the Board finds the preponderance of the evidence is against a finding that the Veteran currently has a current low back disability due to injury incurred or aggravated during any period of ACDUTRA and/or INACDUTRA service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for a low back disability, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).  

V.  Arthritis of the Bilateral Hips, Hands, and Feet

The Veteran contends that he has arthritis of the bilateral hips, hands, and feet, and that service connection is warranted for these disabilities.

The Veteran's service treatment records preponderate against suggesting that he suffered from arthritis of the bilateral hips, hands, and feet during his period of active service.  Specifically, the Veteran's service treatment records contained no mention of any complaints of, treatment for, or diagnosis of arthritis of the bilateral hips, hands, or feet.  The Veteran's examinations were all negative for arthritis.

In a post-service bone scan dated in June 2007, there was moderately intense increased uptake overlying the left hip in the region of the acetabulum and femoral head.  There was also fairly intense increased uptake seen symmetrically over the first carpometacarpal joints and, to a lesser degree, the wrists.  There was left greater than right acromioclavicular increased uptake as well as moderate uptake at the right ankle, and mildly increased uptake within the knees and feet.  The examiner indicated that this distribution of uptake most likely represented osteoarthritis.  The impression was fairly intense increased uptake over the left hip most likely secondary to osteoarthritis and increased uptake at the shoulders, wrists, knees, feet, and right ankle, most likely secondary to osteoarthritis.  X-ray imaging of the pelvis dated in June 2007 showed left greater than right hip osteoarthritis.

There is radiographic evidence of osteoarthritis of the bilateral hips, wrists, and feet.  Accordingly, as there are current diagnoses of osteoarthritis of the bilateral hips, wrists, and feet, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his service and the disability.  

Initially, as noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The presumption is not, however, applicable to periods of ACDUTRA or INACDUTRA.

In this instance, however, service connection for arthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  In this regard, the first evidence of osteoarthritis of the bilateral hips, wrists, and feet is in June 2007, many years after the Veteran's active duty service.  Accordingly, service connection for arthritis on a presumptive basis is not warranted.  

The Board also finds that the weight of the evidence is against a finding that the Veteran's current arthritis of the bilateral hips, wrists, and feet was incurred in or aggravated by his active service or any subsequent period of ACDUTRA/INACDUTRA thereafter.  

The Board acknowledges the Veteran's assertions that his current arthritis of the bilateral hips, hands, and feet is related to his service.  In general, lay witnesses are competent to testify as to their observations as well as opine on questions of diagnosis and etiology in some circumstances.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay witnesses are competent to testify as to their observations, but this testimony must be weighed against the other evidence of record); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  See also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau; lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology).  

Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In the instant case, there are no Jandreau exceptions regarding the Veteran's contentions concerning his arthritis disability.  While competent to report joint pain, the Veteran is not competent to associate these symptoms with a particular underlying disability.  In particular, the diagnosis of osteoarthritis requires radiographic evidence.  For this reason, his osteoarthritis of the bilateral hips, wrists, and feet, is not a simple medical condition and the Veteran is not competent to render a diagnosis.  The Veteran's own assertions as to etiology therefore have no probative value. 

There is no indication that the Veteran suffered a traumatic injury during his active duty service, ACDUTRA or INACDUTRA that led to arthritis of the bilateral hips, hands, or feet.  As such, there is no competent evidence or opinion even suggesting that there exists a medical nexus between the Veteran's osteoarthritis of the bilateral hips, wrists, and feet and the Veteran's active duty service, ACDUTRA, and/or INACUTRA service.  

There is no reasonable doubt to resolve in the Veteran's favor and his claim for service connection for arthritis of the bilateral hips, hands, and feet must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VI.  Sinusitis

The Veteran contends that he has sinusitis, and that service connection is warranted for this disability.  In his April 2014 Travel Board hearing, the Veteran admitted that he did not have sinusitis before 1991; he testified that it may have started after 1995.  

The Veteran does not allege, and his service treatment records do not support, that he suffered from sinusitis during his period of active duty service.  Specifically, the Veteran's service treatment records were silent for complaints of sinus-related problems.  In the Veteran's October 1969 separation examination, his sinuses were evaluated as normal.

Reserve treatment records revealed that in March 1989, the Veteran complained of a headache, a fever, achiness, and nausea.  He was diagnosed with an upper respiratory infection.  In a report of medical history dated in November 1991, the Veteran reported sinusitis.  In April 1992, the Veteran complained of sinus congestion and a headache.  In a report of medical history dated in October 1995, the Veteran reported sinusitis.  A formal diagnosis of sinusitis was first shown in January 1998.  In June 1998, the Veteran indicated that his sinuses were bothering him.  In a report of medical history dated in September 2000, the Veteran reported sinusitis.  In January 2003, the Veteran was prescribed a nasal spray for seasonal sinusitis.  X-ray imaging in July 2006 showed acute sinusitis.

Personnel records revealed that the Veteran was a member of the Kansas Army National Guard during his complaints of sinus problems and when he was diagnosed with sinusitis.  However, the Veteran was not participating in ACDUTRA service at these times.  The Board further notes that the Veteran's sinusitis did not result from an injury and thus the Veteran cannot be afforded service connection for reporting sinusitis during a period of INACDUTRA.

As the evidence of record does not show that the Veteran's sinusitis did not develop until after his active duty service, and was not incurred during a period of ACDUTRA, the Board finds that entitlement to service connection for sinusitis is not warranted.

The Board acknowledges the assertions by the Veteran in support of his claim.  He is competent to testify as to his observable symptoms.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that any such assertions are credible.  As a lay person, however, the Veteran lacks the medical training and expertise to determine the etiology of his symptoms, taking into account his medical history.  As such, the Board finds the Veteran's statements, as they relate to providing a nexus between his nasal symptoms and active service, not competent or probative.

There is no reasonable doubt to resolve in the Veteran's favor and his claim for service connection for sinusitis must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of prostate cancer, as due to Agent Orange exposure, is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for arthritis, bilateral hips, is denied.

Entitlement to service connection for arthritis, bilateral hands, is denied.

Entitlement to service connection for arthritis, bilateral feet, is denied.

Entitlement to service connection for sinusitis is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


